DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 12/09/2019 are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art LEE et al. (US 20210283871 A1; LEE) teaches a flow diagram for a method 200 for fabricating the spherical lenses 100A and 100B. The method 200 will be described herein using an example setup 300 shown in FIG. 3A, where the setup 300 was designed to manufacture lenses using thermally activated cross-linking polymers (e.g., PDMS). However, other setups dependent on the curing method of the polymers may also be used to implement the method 200. Examples of other polymers include photosensitive cross-linked polymer such as UV-curing polymer (such as Norland Optical Adhesive 60, UV-PMMA), Hydrogel (such as polyethylene glycol-based hydrogel), and silicone polymers (such as polymers based on Me2SiO2/2 or D units). Further, the polymers are typically transparent over a broadband of light wavelength from UV to Near Infrared. The method 200 can be performed with setups that differ from the setup 300. FIG. 3A shows a block diagram of the example setup 300 for implementing the method 200. FIGS. 3B and 3C show pictures of the setup 300 being implemented in a well-controlled laboratory. FIGS. 3D to 3F provide illustrations of step 210 (shown in FIG. 2) of the method 200. The setup 300 includes a heating element 305, a slide 310, and a droplet injection unit having an ejection unit 318 and a flat tip syringe 314. The syringe 314 includes a flat tip 315 and a plunger 316. The syringe 314 contains a transparent polymer solution 320 (see FIG. 3B) such that when the plunger 314 is pushed into the body of the syringe 314 by the ejection unit 318, then the transparent polymer solution 320 is expelled from the flat tip 315 to form a pool of the transparent polymer solution 320 on the flat tip 315. The size of the fabricated lens 100A is directly controlled by the radius of the flat tip 315, which is typically fine (e.g., about 21 gauge thickness). One example of the transparent polymer solution 320 suitable for use in the setup 300 is the PDMS. For the overflow method (see step 270 of the method 200), the diameter of the flat tip 315 is increased in order to deposit a larger droplet (e.g. gauge thickness of 30 to 31). LEE does not anticipate or render obvious, alone or in combination, providing a volume of curable optical polymer to a tube; inserting a plunger into the tube, wherein the plunger includes a head that contacts the curable optical polymer and defines a lensing curvature, and wherein the head is sized to closely fit an inside shape of the tube; curing the curable optical polymer while the plunger is inserted into the tube; and removing the plunger from the tube after the curing, wherein the curable optical polymer is cured into an optical element that includes the lensing curvature defined by the head of the plunger. 
Claims 2-16 are allowed as being dependent on claim 1.
As of claim 17, the closest prior art LEE et al. (US 20210283871 A1; LEE) teaches a flow diagram for a method 200 for fabricating the spherical lenses 100A and 100B. The method 200 will be described herein using an example setup 300 shown in FIG. 3A, where the setup 300 was designed to manufacture lenses using thermally activated cross-linking polymers (e.g., PDMS). However, other setups dependent on the curing method of the polymers may also be used to implement the method 200. Examples of other polymers include photosensitive cross-linked polymer such as UV-curing polymer (such as Norland Optical Adhesive 60, UV-PMMA), Hydrogel (such as polyethylene glycol-based hydrogel), and silicone polymers (such as polymers based on Me2SiO2/2 or D units). Further, the polymers are typically transparent over a broadband of light wavelength from UV to Near Infrared. The method 200 can be performed with setups that differ from the setup 300. FIG. 3A shows a block diagram of the example setup 300 for implementing the method 200. FIGS. 3B and 3C show pictures of the setup 300 being implemented in a well-controlled laboratory. FIGS. 3D to 3F provide illustrations of step 210 (shown in FIG. 2) of the method 200. The setup 300 includes a heating element 305, a slide 310, and a droplet injection unit having an ejection unit 318 and a flat tip syringe 314. The syringe 314 includes a flat tip 315 and a plunger 316. The syringe 314 contains a transparent polymer solution 320 (see FIG. 3B) such that when the plunger 314 is pushed into the body of the syringe 314 by the ejection unit 318, then the transparent polymer solution 320 is expelled from the flat tip 315 to form a pool of the transparent polymer solution 320 on the flat tip 315. The size of the fabricated lens 100A is directly controlled by the radius of the flat tip 315, which is typically fine (e.g., about 21 gauge thickness). One example of the transparent polymer solution 320 suitable for use in the setup 300 is the PDMS. For the overflow method (see step 270 of the method 200), the diameter of the flat tip 315 is increased in order to deposit a larger droplet (e.g. gauge thickness of 30 to 31). LEE does not anticipate or render obvious, alone or in combination, a lens assembly configured to focus light onto the image sensor, the lens assembly comprising: a tube, the tube optically transparent to a first wavelength of ultraviolet (UV) light; a first optical element fabricated from a volume of UV curable optical polymer conveyed into the tube, wherein the UV curable optical polymer has a first refractive index, and wherein an outer boundary of the first optical element is cured to the tube; and a second optical element fabricated from a second optical polymer having a second refractive index different than the first refractive index.
Claim 18 is allowed as being dependent on claim 17.
As of claim 19, the closest prior art LEE et al. (US 20210283871 A1; LEE) teaches a flow diagram for a method 200 for fabricating the spherical lenses 100A and 100B. The method 200 will be described herein using an example setup 300 shown in FIG. 3A, where the setup 300 was designed to manufacture lenses using thermally activated cross-linking polymers (e.g., PDMS). However, other setups dependent on the curing method of the polymers may also be used to implement the method 200. Examples of other polymers include photosensitive cross-linked polymer such as UV-curing polymer (such as Norland Optical Adhesive 60, UV-PMMA), Hydrogel (such as polyethylene glycol-based hydrogel), and silicone polymers (such as polymers based on Me2SiO2/2 or D units). Further, the polymers are typically transparent over a broadband of light wavelength from UV to Near Infrared. The method 200 can be performed with setups that differ from the setup 300. FIG. 3A shows a block diagram of the example setup 300 for implementing the method 200. FIGS. 3B and 3C show pictures of the setup 300 being implemented in a well-controlled laboratory. FIGS. 3D to 3F provide illustrations of step 210 (shown in FIG. 2) of the method 200. The setup 300 includes a heating element 305, a slide 310, and a droplet injection unit having an ejection unit 318 and a flat tip syringe 314. The syringe 314 includes a flat tip 315 and a plunger 316. The syringe 314 contains a transparent polymer solution 320 (see FIG. 3B) such that when the plunger 314 is pushed into the body of the syringe 314 by the ejection unit 318, then the transparent polymer solution 320 is expelled from the flat tip 315 to form a pool of the transparent polymer solution 320 on the flat tip 315. The size of the fabricated lens 100A is directly controlled by the radius of the flat tip 315, which is typically fine (e.g., about 21 gauge thickness). One example of the transparent polymer solution 320 suitable for use in the setup 300 is the PDMS. For the overflow method (see step 270 of the method 200), the diameter of the flat tip 315 is increased in order to deposit a larger droplet (e.g. gauge thickness of 30 to 31). LEE does not anticipate or render obvious, alone or in combination, a tube, the tube optically transparent to a first wavelength of light; an optical element, wherein the optical element is fabricated from a volume of optical polymer conveyed into the tube, the volume of optical polymer bonded to an inside shape of the tube, the volume of the optical polymer having a first refractive index; and at least one other optical element, the at least one other optical element fabricated from a second optical polymer conveyed into the tube and bonded to the inside shape of the tube, the second optical polymer having a second refractive index.
Claim 20 is allowed as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Yamamoto et al. (US 20150158259 A1) teaches a polarized plastic lens for spectacles configured to be thin having almost the same thickness as the thickness of a normal plastic lens for spectacles, and a method for manufacturing the polarized plastic lens for spectacles, the plastic lens including a first lens base material having an object-side surface; a second lens base material having an eyeball-side surface; and a polarized film provided between the first lens base material and the second lens base material so that a minimum value of a distance between the polarized film and the object-side surface is 0.3 mm or more and 0.7 mm or less;
- Prior Art Hasei et al. (US 20050058773 A1) teaches a method of manufacturing a micro lens that can enhance the accuracy of landing positions of droplets and can fabricate a micro lens with good shape accuracy, a micro lens, an optical device, an optical transmitting device, a laser printer, head and a laser printer are provided. In a method of manufacturing a micro lens, a given number of droplets of a lens material are ejected from a droplet ejection head on a base member formed on a substrate. The method includes stopping relative movement between the substrate and the droplet ejection head; and ejecting a plurality of the droplets on a given position on the substrate from the droplet ejection head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882